                                            Case 3:18-cv-07393-JSC Document 142 Filed 01/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        INTERNATIONAL SWIMMING                            Case No. 18-cv-07394-JSC
                                            LEAGUE, LTD,                                      Case No. 18-cv-07393-JSC
                                   8                     Plaintiff,
                                   9               v.                                         ORDER RE DEPOSITION
                                                                                              DISCOVERY DISPUTE &
                                  10                                                          ADMINISTRATIVE MOTION TO FILE
                                            FÉDÉRATION INTERNATIONALE DE
                                            NATATION,                                         UNDER SEAL
                                  11
                                                         Defendant.                           Re: Dkt. No. 221
                                  12
Northern District of California
 United States District Court




                                            THOMAS A. SHIELDS, et al.,
                                  13
                                                         Plaintiffs,
                                  14
                                                   v.
                                  15
                                            FÉDÉRATION INTERNATIONALE DE
                                  16        NATATION,
                                  17                     Defendant.
                                  18
                                                Before the Court is the parties’ discovery dispute joint letter brief regarding the deposition
                                  19
                                       of 4 FINA witnesses (“Letter Brief”), as well as Plaintiffs’ administrative motion to file excerpts
                                  20
                                       of the Letter Brief under seal. (Dkt. Nos. 221 & 221-4.) After carefully considering the Letter
                                  21
                                       Brief and administrative motion, the Court concludes that oral argument is unnecessary, see N.D.
                                  22
                                       Cal. Civ. L.R. 7-1(b), and rules as set forth below.
                                  23
                                       I.       Discovery Dispute Letter Brief
                                  24
                                                Plaintiffs request the production of 4 FINA Executive officers for deposition: President
                                  25
                                       Julio Maglione, and Vice Presidents Paolo Barelli, Husain Al-Musallam, and Sam Ramsamy.
                                  26
                                       FINA has refused to produce these officers for deposition on the grounds that Plaintiffs must first
                                  27
                                       comply with the Hague Convention and letter rogatory process in order to obtain their deposition
                                  28
                                          Case 3:18-cv-07393-JSC Document 142 Filed 01/13/21 Page 2 of 5




                                   1   testimony. (Dkt. No. 221-4 at 8.)

                                   2          Under Federal Rule of Civil Procedure 30, “if the corporation is a party, the [deposition]

                                   3   notice compels it to produce any ‘officer, director or managing agent’ named in the deposition

                                   4   notice.” Adobe Sys. Inc. v. A & S Elecs., Inc., No. 15-cv-02288-SBA (EDL), 2016 WL 8222618,

                                   5   at *2 (N.D. Cal. June 30, 2016) (internal quotation and citation omitted); see also Calderon v.

                                   6   Experian Info. Sols., Inc., 290 F.R.D. 508, 516 (D. Idaho 2013) (“If the party seeking the

                                   7   deposition wishes to depose a specific employee of the corporation, it may identify a specific

                                   8   officer, director or managing agent to be deposed and notice that person under [Rule] 30(b)(1).”).

                                   9   “Foreign nationals who qualify as managing agents of a party may be subject to deposition

                                  10   pursuant to notice.” Calderon, 290 F.R.D. at 517.

                                  11          Courts consider the following factors to determine if a proposed witness is a “managing

                                  12   agent” and thus subject to a noticed deposition:
Northern District of California
 United States District Court




                                  13                  (1) whether the individual is invested with general powers allowing
                                                      him to exercise judgment and discretion in corporate matters; (2)
                                  14                  whether the individual can be relied upon to give testimony, at his
                                                      employer’s request, in response to the demand of the examining party;
                                  15                  (3) whether any person or persons are employed by the corporate
                                                      employer in positions of higher authority than the individual
                                  16                  designated in the area regarding which information is sought by the
                                                      examination; (4) the general responsibilities of the individual
                                  17                  respecting the matters involved in the litigation.
                                  18   In re Lithium Ion Batteries Antitrust Litig., No. 13-md-02420-YGR (DMR), 2015 WL 5440789, at

                                  19   *5 (N.D. Cal. Sept. 15, 2015) (citing Calderon v. Experian Info. Sols., Inc., 287 F.R.D. 629, 632

                                  20   (D. Idaho 2012) (emphasis removed). The Court considers these factors in turn.

                                  21          a. General Powers & Exercise of Judgment

                                  22          Each officer is a member of FINA’s Executive. The Executive is composed of 9 members

                                  23   elected from the FINA Bureau, a body of 25 representatives from FINA’s continental member

                                  24   federations. As members of the FINA Executive, these officers—President Maglione and Vice

                                  25   Presidents Barelli, Al-Musallam, and Ramsamy —implement FINA’s annual business plan and its

                                  26   long-term strategic plans. (Dkt. No. 221-4 at 9.) While FINA argues that the Executive’s work is

                                  27   “defined and approved by the Bureau,” FINA concedes that the Executive can and is responsible

                                  28   for issuing decisions on the application of FINA Rules. (Id. at 10.)
                                                                                          2
                                          Case 3:18-cv-07393-JSC Document 142 Filed 01/13/21 Page 3 of 5




                                   1          Because the Executive is responsible for issuing decisions regarding FINA Rules and these

                                   2   witnesses are Executive members, the Court finds that they have “general powers allowing [them]

                                   3   to exercise judgment and discretion” in FINA matters, see In re Lithium Ion Batteries, 2015 WL

                                   4   5440789, at *5, and therefore the first factor weighs in favor of finding that the officers are

                                   5   managing agents of FINA.

                                   6          b. Witnesses’ Testimony

                                   7          There is no question that the witnesses Plaintiffs seek to depose “can be expected to

                                   8   identify with [FINA’s] interests as opposed to [Plaintiffs’ interests.]” In re Honda Am. Motor Co.,

                                   9   Inc. Dealership Relations Litig., 168 F.R.D. 535, 541 (D. Md. 1996). Mr. Maglione is FINA’s

                                  10   President, and the remaining witnesses are FINA Vice Presidents. See id. (“As a present

                                  11   employee, [the witness] continues to maintain an “identity of interest” with Honda.”). FINA

                                  12   argues that these witnesses are representatives of their national federations and only serve FINA in
Northern District of California
 United States District Court




                                  13   a “volunteer capacity.” (Dkt. No. 221-4 at 11.) However, these witnesses are elected members of

                                  14   the FINA Executive, and accordingly they “do not share adverse interests [with FINA] such that

                                  15   [they] could not be relied on to testify as [its] managing agent[s].” Odsather v. Fay Servicing,

                                  16   LLC, No. C18-0289-JCC, 2019 WL 11005500, at *1 (W.D. Wash. Jan. 10, 2019) (citation

                                  17   omitted).

                                  18          FINA additionally argues that at one time Mr. Barelli, President of the Italian Swimming

                                  19   Federation, aligned with ISL and argued on its behalf that the Turin event was not subject to FINA

                                  20   Rule BL 12.3. (Dkt. No. 221-4 at 11.) However, an individual’s status as a managing agent is

                                  21   “determined [at] the time of the deposition, not as of the time when the activities disputed in the

                                  22   litigation occurred.” E.I. DuPont de Nemours & Co. v. Kolon Indus., Inc., 268 F.R.D. 45, 49 (E.D.

                                  23   Va. 2010) (citation omitted). Therefore, any past affiliation Mr. Barelli had with ISL is of no

                                  24   moment in the Court’s analysis.

                                  25          c. Officers of Higher Authority

                                  26          Plaintiffs seek to depose FINA’s President and 3 Vice Presidents. Given their status as

                                  27   elected members of FINA’s Executive, the Court finds that there are no officers of higher

                                  28   authority at FINA regarding the information Plaintiffs seek.
                                                                                          3
                                             Case 3:18-cv-07393-JSC Document 142 Filed 01/13/21 Page 4 of 5




                                   1             FINA argues that—despite the witnesses’ titles and responsibilities as members of the

                                   2   Executive—their “volunteer” status does not support a finding that they are “managing agents”

                                   3   under the third factor. (Dkt. No. 221-4 at 12.) However, the “managing agent” inquiry focuses

                                   4   less on “the title or status of an individual within the corporation[,]” and more on an individual’s

                                   5   “duties and responsibilities respecting the subject matter of the litigation[.]” In re Lithium Ion

                                   6   Batteries, 2015 WL 5440789, at *6 (internal quotations and citation omitted). Therefore, the third

                                   7   factor weighs in favor of finding that the witnesses are managing agents of FINA.

                                   8             d. General Responsibilities & Litigation

                                   9             FINA’s 4 witnesses have general responsibilities regarding the matters involved in this

                                  10   litigation. As previously discussed—and as FINA states—as members of FINA’s Executive they

                                  11   issued decisions regarding the application of FINA Rules. (Dkt. No. 221-4 at 10.) Furthermore, in

                                  12   September 2018, Mr. Marculescu presented the witnesses Plaintiffs seek to depose with a draft of
Northern District of California
 United States District Court




                                  13   the October 2018 letter informing FINA member federations of ISL’s upcoming Turin event and

                                  14   stating that participation in the event would result in FINA levying “consequences.” (Dkt. No.

                                  15   221-4 at 6.)

                                  16             FINA attempts to distinguish the FINA Executive from the General Congress, which it

                                  17   claims is FINA’s highest authority. However, this factor looks to the individual’s responsibilities,

                                  18   and the witnesses’ responsibilities regarding the application of FINA’s Rules are “highly relevant

                                  19   to this litigation” and Plaintiffs’ claims. Odsather, 2019 WL 11005500, at *1. Therefore, this

                                  20   factor also weighs in favor of finding that the witnesses Plaintiffs seek to depose are managing

                                  21   agents.

                                  22                                                     ***

                                  23             For the reasons set forth above, the Court finds that President Julio Maglione, and Vice

                                  24   Presidents Paolo Barelli, Husain Al-Musallam, and Sam Ramsamy are managing agents of FINA,

                                  25   and therefore subject to deposition by notice pursuant to Rule 30(b)(1).

                                  26   II.       Administrative Motion to Seal

                                  27             Plaintiffs move to file under seal portions of the Letter Brief that reference documents

                                  28   obtained from Defendant through discovery, and that Defendant designated as “confidential”
                                                                                           4
                                          Case 3:18-cv-07393-JSC Document 142 Filed 01/13/21 Page 5 of 5




                                   1   under the parties’ stipulated Protective Order. Plaintiffs submit the declaration of counsel Joshua

                                   2   W. Malone, who attests that Plaintiffs were required to file the material under seal pursuant to

                                   3   “Section XV, paragraph C of the Amended Protective Order[.]” (Dkt. No. 221-1 at 2 ¶ 4).

                                   4          Under the Local Rules of this District, where a party seeks to file under seal any material

                                   5   designated as confidential by another party, the submitting party must file a motion for a sealing

                                   6   order. See Civil L.R. 79-5(d)-(e). “Within 4 days of the filing of the Administrative Motion to File

                                   7   Under Seal, the Designating Party must file a declaration . . . establishing that all of the designated

                                   8   information is sealable.” Id. at 79-5(e)(1). “If the Designating Party does not file a responsive

                                   9   declaration as required by subsection 79-5(e)(1) and the Administrative Motion to File Under Seal

                                  10   is denied, the Submitting Party may file the document in the public record no earlier than 4 days,

                                  11   and no later than 10 days, after the motion is denied.” Id. at 79-5(e)(2).

                                  12          To date, the designating party has not filed a responsive declaration to the above-
Northern District of California
 United States District Court




                                  13   referenced motion. Having considered the submission of the parties and for the reasons stated

                                  14   above, the Court DENIES Plaintiffs’ administrative motion to seal.

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 13, 2021

                                  17

                                  18
                                                                                                     JACQUELINE SCOTT CORLEY
                                  19                                                                 United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
